Item 12 (b).Exhibits. SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST S&P , REWARD SHARESS&P , MEMBER SHARES TOTAL RETURN STRATEGY FUNDEXTENDED MARKET INDEX FUND NASDAQ-TARGET RETIREMENT INCOME FUND TARGET RETIREMENT 2020 FUNDTARGET RETIREMENT 2030 FUND TARGET RETIREMENT 2040 FUNDTARGET RETIREMENT 2050 FUND GLOBAL OPPORTUNITIES FUND In connection with the Semiannual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended June 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:08/25/2010 /S/ CHRISTOPHER W. CLAUS Christopher W. Claus President SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST S&P , REWARD SHARESS&P , MEMBER SHARES TOTAL RETURN STRATEGY FUNDEXTENDED MARKET INDEX FUND NASDAQ-TARGET RETIREMENT INCOME FUND TARGET RETIREMENT 2020 FUNDTARGET RETIREMENT 2030 FUND TARGET RETIREMENT 2040 FUNDTARGET RETIREMENT 2050 FUND GLOBAL OPPORTUNITIES FUND In connection with the Semiannual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended June 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date: 08/25/2010 /S/ ROBERTO GALINDO, JR. Roberto Galindo, Jr. Treasurer
